i tax_exempt_and_government_entities_division department of the treasury internal_revenue_service washington d c uniform issue list mar nna legend taxpayer a amount b ira c bank d bank e brokerage firm f dear taxpayer a this is in response to your letter dated in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested on other investments to redeem some of his maturing investments taxpayer a went to bank e where he had established ira c and page taxpayer a wanted to make withdrawals from maturing certificate of deposits and to invest those funds in an investment product that offered him a higher rate of return as part of this withdrawal taxpayer a received amount b from ira c taxpayer a invested amount b and other funds that were also withdrawn by purchasing investment bonds while being assisted by brokerage firm f form 1099r showing amount b as a it was not until taxpayer a received his taxable_distribution that taxpayer a realized that the maturing investment funds withdrawn as amount b on issued the check for amount b gave taxpayer a no explanation or information about the distribution being from an ira account and that taxpayer a had a 60-day period to roll over amount b into an ira account to avoid any adverse tax consequences any effort to rectify the incorrect distribution from ira c with bank e was too late because the 60-day period allowed by the code to avoid the tax_liability had already expired were funds from ira c the bank teller that bank d acquired bank e where ira c had been established on wrote a letter where it admitted errors in terminating ira c without explaining to taxpayer a that the distribution of amount b was from an ira account and by not requesting him to complete an ira disbursement form bank d you represent that no other amount was distributed from ira c within the one year period since the last distribution based on the above facts and representations you request that the service waive the 60-day rollover requirement with respect to the distribution of amount b because the failure to waive such requirement would be against equity or good conscience sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or page ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented by taxpayer a demonstrates that he relied completely on bank e’s teller who handled his request of taxpayer a’s trust in the correctness of the transaction involving the maturing investments by bank e’s employee prevented taxpayer a from depositing amount b into an ira within the 60-day rollover period since the distribution the failure to deposit amount b into an ira within the day period was solely because of the lack of information from bank e and the failure to waive the 60-day requirement would be against equity or good conscience page therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount b taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount b into an ira provided ali other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contributions these amounts will be considered rollover_contributions within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact please address ail correspondence to at sincerely yours ce da ey em employee_plans technical group manager enclosures deleted copy of ruling letter notice of intention to disclose
